DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because “the bottom of H-shape” must be changed to --the bottom of the H-shape”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “stud molds having an H-shaped channel shape cross section configurations and edges defining an open portion of the channel shape”, which is confusing, as it is unclear how the stud molds can have “an H-shaped channel” shape cross section when the H-shape apparently forms two channels. It is assumed the stud molds have an H-shaped cross section with edges defining an open portion of channels formed by the H-shaped cross section. 
Claim 1 recites “the mold” at line 5, which is confusing, as it is unclear for what mold the framing means form walls, as the only mold previously recited is the stud molds. It is assumed the framing means provide containing walls of a mold. 
Claim 1 recites the limitation “the…support members” in line 13.  There is insufficient antecedent basis for this limitation in the claim, as no support members are previously recited. It is assumed the claim recites pouring concrete into an enclosure formed by the framing means, stud molds, a plurality of support members and the rigid insulation panels. 
Claim 1 recites, at lines 14-15, pouring concrete into the enclosure “so as to cover the rigid insulation panels and to fill the stud molds and the support members”, which is confusing, as the support members only apparently provide temporary support, and as such, the concrete apparently does not get poured “so as to…fill the stud molds and the support members”. It is assumed the claim recites pouring concrete into the enclosure so as to cover the rigid insulation panels, fill the stud molds, and cover the support members. 
Claim 1 recites, at line 17, removing the wall structure from the framing means, stud molds and support members, which is confusing, as it is apparently the framing means and support members that are removed from the formed wall structure, not the other way around. In addition, the stud molds are apparently not removed, as they are apparently permanent (“Insulation pieces 36 and 32 remain in place in finished form, along with H-piece 10, which encompasses, surrounds, and covers the stud 35”, page 12, lines 21-23). It is assumed the claim recites removing the framing means and support members from the formed wall structure. 
Claims 2-3 recite “The wall structure of claim 1”, which is confusing because claim 1 is drawn to a method of constructing a prefabricated wall structure, not to the prefabricated wall structure itself. It is assumed claims 2-3 are drawn to the method of constructing a prefabricated wall structure of claim 1. 
Claim 3 recites after removing the framing means, stud molds, and support members, the insulation is removed which is confusing because the stud molds are apparently not removed, as they are apparently permanent, and because the rigid insulation is also apparently not removed (“Insulation pieces 36 and 32 remain in place in finished form”, page 12, lines 21-23).
Claim 5 recites the identical limitation as claim 2 which is confusing, as it is unclear how claim 5 limits independent claim 1 any differently than does claim 2. 
Claim 6 recites that “the insulation pieces and shapes” enable a corner to be formed, which is confusing, as it is unclear which insulation pieces and shapes of what claimed structure enable the corner to be formed. 
Claim 8 recites that insulation pieces are layered to allow a finishing layer of XPS insulation to be exposed as the finished layer of the finished product, which is confusing because it is unclear what structure is represented by the “insulation pieces”, how they are layered, and what is “the finished product”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-8 - are rejected under 35 U.S.C. 103 as being unpatentable over Di Lorenzo (6,260,320) in view of Charlson (6,125,608) and Hare (7,530,203).  
1.    Di Lorenzo (Fig. 1) discloses a method of constructing a prefabricated wall structure (“complete panel is formed simultaneously as a unitary system”, col. 1, line 61-62), the wall structure comprising concrete studs 55 and top 30 and base 35 beams. 
Di Lorenzo does not expressly teach that the prefabricated wall structure is formed by pouring concrete into an enclosure formed by framing means and support members so as to cover the support members thereby forming the prefabricated wall structure. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the prefabricated wall structure by using, for example, perimeter form boards and temporary support blocks to form the slab 22 inside face. 
Di Lorenzo does not teach orienting interspaced stud molds having an H-shaped cross section with edges defining an open portion of channels formed by the H-shaped cross section, in a horizontal configuration within a framing means having a top, bottom, and sides and providing containing walls of the mold such that the edges of the stud molds form uppermost parts of the stud molds and are located within an essentially horizontal plane within the framing means, said stud molds being spaced equally between the top and bottom framing means and having a length of less than the length between the top and bottom framing means to thereby create a space above and below, wherein said stud molds and framing means create cavities that are in fluid communication with one another, and positioning rigid insulation panels within the framing means, between the edges of the stud molds, but not covering the open portions of the channel shapes of the stud molds, to form a continuous surface within the framing means. 
Charleson (Fig. 12B) discloses H-shaped insulation 1202 encompassing and attached to studs “support framing members”, col. 9, line 1, and Hare discloses rigid insulation 16 attached to an exterior wall shell 14 and positioned between vertical support members (concrete studs).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to encompass the Di Lorenzo vertical support members with the H-shaped insulation “to provide improved thermal insulation…within the building”, col. 1, line 13, one of the two Charleson channels encompassing the Di Lorenzo vertical support members, and to attach the Hare rigid insulation to the exterior wall shell and positioned it between the Di Lorenzo vertical support members for heat transfer reduction, such a Di Lorenzo in view of Charlson and Hare method of constructing a prefabricated wall structure comprising orienting the interspaced Charleston stud molds having an H-shaped cross section with edges defining an open portion of channels formed by the H-shaped cross section (the concrete stud formed analogous to stud 130 as shown in Fig. 12B), in a horizontal configuration (the configuration in which a pre-cast concrete wall section would be poured) within the top, bottom, and side form boards and providing such boards of the mold such that the edges of the stud molds form uppermost parts of the stud molds and are located within an essentially horizontal plane within the framing means (this is the structure formed in DiLorenzo Fig. 1 wherein the stud faces are coplanar with the top and bottom beam faces), said stud molds being spaced equally between the top and bottom framing means and having a length of less than the length between the top and bottom framing means to thereby create a space above and below (such a space for the formation of the Charleston top and base beams necessarily being formed because the Charleston H-members cover the stud from the top of the stud at the top plate to the bottom of the stud at the base plate. 
 
3.	Di Lorenzo in view of Charlson and Hare discloses the method of claim 1, but does not expressly teach removing the insulation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove the insulation to reuse it later. 

4.	Di Lorenzo in view of Charlson and Hare discloses the method of claim 1, Di Lorenzo in view of Charlson further teaching the H-shaped piece is a self- supporting piece of insulation that creates and forms the weight bearing concrete stud element of the pre-cast wall without reliance on other elements to create such form because as described in the rejection of claim 1, the Charleston insulation is used to form the Di Lorenzo studs. 
  6-7.	Di Lorenzo in view of Charlson and Hare discloses the ability to incorporate furring strips (by putting them in the faces of the H-block insulation) but does not expressly disclose the claimed as best understood enablement of forming mitered corners. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to enable mitered corner forming for variety of final building wall designs. 

  8.	Di Lorenzo in view of Charlson and Hare does not expressly disclose the claimed as best understood layered insulation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to layer the insulation to expose an insulation face for heat transfer reduction.  

Allowable Subject Matter
Claim 2 (claim 5 being a duplicate of claim 2) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 2 is so allowed because Di Lorenzo in view of Charlson does not disclose attachment strips in the bottom of the H-shape with the claimed finish material hanging capability. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kistner (5,956,911), Fig. 8, teaches that it is old in the art to attach attachment strips (70) to vertical support members using one or more fasteners (67).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633